              Case 1:20-cv-02251-RA Document 7 Filed 06/05/20 Page 1 of 1



                                                                   USDC-SDNY
 UNITED STATES DISTRICT COURT
                                                                   DOCUMENT
 SOUTHERN DISTRICT OF NEW YORK
                                                                   ELECTRONICALLY FILED
                                                                   DOC#:
 DONALD NIXON, on behalf of himself and all                        DATE FILED: 6/5/2020
 others similarly situated,

                              Plaintiff,
                                                                      20-CV-2251 (RA)
                        v.
                                                                           ORDER
 KOMAR LAYERING, LLC,

                             Defendant.

 RONNIE ABRAMS, United States District Judge:

         On March 17, 2020, the Court ordered the parties to file a joint letter within forty-five

 (45) days of service of the summons and complaint requesting that the Court either (1) refer the

 case to mediation or a magistrate judge (and indicate a preference between the two options), or

 (2) schedule an initiate status conference in the matter. Dkt. 5. On April 8, Defendant Komar

 Layering, LLC completed a waiver of the service of summons and the complaint. Dkt. 6.

 However, to date, the Court has not received the parties’ joint letter. No later than June 10,

 2020, the parties shall submit this joint letter. If the parties need additional time to confer, they

 shall file a letter requesting an extension and informing the Court when they believe they can file

 this joint letter.

 SO ORDERED.

Dated:      June 5, 2020
            New York, New York


                                                  RONNIE ABRAMS
                                                  United States District Judge
